Citation Nr: 1623099	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-11 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for hypertension and, if so, whether service connection for hypertension should be granted.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for cold injury residuals of the bilateral feet and, if so, whether service connection for cold injury residuals of the bilateral feet should be granted. 

5.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for cold injury residuals of the bilateral hands and, if so, whether service connection for cold injury residuals of the bilateral hands should be granted.
6.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for migraines, if so, whether service connection for migraines should be granted.  

7.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for nausea and vomiting and, if so, whether service connection for nausea and vomiting should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to August 1998 and had additional National Guard service.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2012, the Veteran requested a travel board hearing.  In a July 2015 statement, the Veteran stated that he wished to withdraw his request for a hearing. Therefore, the request for a hearing is considered withdrawn.

The issues of entitlement to service connection for hypertension, tinnitus, bilateral hearing loss, cold injury residuals of the bilateral feet, cold injury residuals of the bilateral hands, migraines, nausea and vomiting are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in May 2007 denied service connection for hypertension; frost bite of the left hand, right hand, left foot, and right foot; and migraines with nausea and vomiting.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in June 2007.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the decision became final.
 
2.  Evidence added to the record since the final May 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims for service connection for hypertension, cold injury residuals of the bilateral hands and feet, migraines, and nausea and vomiting.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for cold injury residuals of the bilateral hands.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim for service connection for cold injury residuals of the bilateral feet.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received to reopen the claim for service connection for migraines.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence has been received to reopen the claim for service connection for nausea and vomiting.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118   (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for hypertension, cold injury residuals of the bilateral hands and feet, migraines, and nausea and vomiting.  A May 2007 rating decision denied the Veteran's claims for service connection for hypertension based on findings that there was no evidence the condition was incurred in service or manifest to a compensable degree within one year of discharge from service.  The May 2007 rating decision denied service connection for frost bite of the left hand, right hand, left foot, and right foot based on findings that there was no evidence the claimed conditions existed and there was no evidence the claimed condition either occurred in or was caused by service.  The May 2007 rating decision denied service connection for migraines with nausea and vomiting based on the finding that there was no evidence that the condition occurred or was caused by service.  The May 2007 rating decision denied service connection for a left knee condition based on the finding that there was no evidence that the condition existed and no evidence that it either occurred or was caused by service.  The Veteran did not appeal and new and material evidence was not received within the appellate period; thus the May 2007 rating decision is final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

Since May 2007, new evidence has been added to the claims file which is material to the Veteran's claims.  In regard to hypertension, in the Veteran's June 2012 VA Form 9, he contended that he suffered with high blood pressure during service which was later diagnosed as hypertension.  

In regard to cold injury residuals of the bilateral feet and hands, a January 2009 letter from Dr. John J. Walsh, IV notes that the Veteran has a history consistent with previous cold injury.  

In regard to migraines with nausea and vomiting, the Veteran submitted a statement in June 2012 noting that he went to sick call during service for migraines and vomiting while in service after emotional trauma in service due to sexual advances from his roommate in service.  

The Veteran's statements identified above relate to unestablished facts necessary to substantiate the claims and raise a reasonable possibility of substantiating the Veteran's claims.  This evidence is therefore material and sufficient to reopen the previously-denied claims for service connection for hypertension, cold injury residuals of the bilateral hands and feet, migraines, nausea and vomiting, and a left knee condition.  Shade.  Accordingly, the Board reopens the Veteran's claims of entitlement to service connection for hypertension, cold injury residuals of the bilateral hands and feet, migraines, and nausea and vomiting for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The Veteran's claim for service connection for hypertension is reopened, and, to this extent only, the appeal is granted.

The Veteran's claim for service connection for cold injury residuals of the bilateral feet is reopened, and, to this extent only, the appeal is granted.

The Veteran's claim for service connection for cold injury residuals of the bilateral hands is reopened, and, to this extent only, the appeal is granted.

The Veteran's claim for service connection for migraines is reopened, and, to this extent only, the appeal is granted.

The Veteran's claim for service connection for nausea and vomiting is reopened, and, to this extent only, the appeal is granted.


REMAND

The March 2012 Statement of the Case (SOC) indicates treatment records from VAMC Columbia South Carolina were considered.  However, these treatment records are not contained in the claims file.  These treatment records should be obtained.  

April 2007 and July 2010 VA internal memoranda noted that the Veteran's service treatment records were unavailable for review.  Therefore, the Board finds that they are not available, and that there would be no basis for continued pursuit of these records, as further attempts would be futile.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In regard to hypertension, in the Veteran's May 2005 Application for Compensation and/or Pension, he contended that hypertension began in February 1998.  Private treatment records from September 2000 through February 2006 show a diagnosis of hypertension.  In the Veteran's May 2012 VA Form 9, he contended that he suffered with high blood pressure during service which was later diagnosed as hypertension.  As the Veteran's statements provide evidence that he may have a current condition that is related to service, the Board finds a VA examination is warranted with a medical opinion as to whether any hypertension is related to service.  

In regard to cold injury residuals of the bilateral hands and feet, in a February 2011 statement, the Veteran contended that he was in the hospital for frostbite in November 1995 and noted "Please see attachment."  While the claims file contains radiology reports from September 1996 and November 1996 regarding back and abdominal pain, these records do not show treatment for frostbite and the claims file does not contain records from November 1995.  The AOJ should request the Veteran submit any records of treatment for frostbite from November 1995 in his possession.

The Veteran contends he was treated for frostbite in service and he currently suffers pain, numbness, and cramping in his hands and feet every day.  A January 2009 letter from Dr. John J. Walsh, IV noted that the Veteran has a history consistent with previous cold injury.  As the Veteran's statements and Dr. John J. Walsh, IV's statements provide evidence that the Veteran may have a current condition that is related to service, the Board finds a VA examination is warranted with a medical opinion as to whether any cold injury residuals of the bilateral feet and/or bilateral hands is related to service.  

As to his hearing loss and tinnitus, the Veteran contends that these conditions are due to acoustic trauma in service as he was a combat engineer who dealt with explosives land mines and construction of bridges.  He contended that when grenades would explode, his ears would ring and he would lose hearing for a short period of time.  The Veteran's DD 214 confirms his primary specialty was a combat engineer.  As the Veteran's statements provide evidence that he may have a current condition that is related to service, the Board finds a VA examination is warranted with a medical opinion as to whether any bilateral hearing loss and/or tinnitus are related to service.  

In regard to migraines, nausea and vomiting, the Veteran contends that he went to sick call during service for migraines and vomiting after emotional trauma due to sexual advances from his roommate in service.  September 2000 post-service private treatment records show he reported that he had migraines as a child, but grew out of them and began having them two months ago.  He stated the headache began as a mild diffuse headache and developed into severe bilateral throbbing associated with nausea, vomiting, photophobia, blurred vision.  Private treatment records show migraines from April 2002 to August 2004.  In April 2002 private treatment records, the Veteran reported migraines accompanied by photophobia, sonophobia, and occasional nausea occurring nine times per month.  In his May 2006, the Veteran reported his hypertension was causing migraines, nausea, and vomiting.  As the Veteran's statements provide evidence that he may have current conditions that are related to service, the Board finds VA examinations are warranted with medical opinions as to whether any migraines, nausea or vomiting are related to service.  The examination should include an opinion as to whether any migraines, nausea or vomiting are secondary to hypertension.  

The Board has also determined that the claim for service connection for PTSD is inextricably intertwined with the Veteran's claims for service connection for migraines, nausea and vomiting.  In a January 2010 statement, the Veteran contended that his PTSD was due to his experience in service during which he was close to being struck by lightning and afraid for his life.  In November 2010, the Veteran's private treating physician, Dr. Mohuiddin, diagnosed the Veteran with PTSD and opined that it was a direct result of his service in the United States Army as a Combat Engineer.  In a June 2012 statement, the Veteran contended that during service, his roommate made sexual advances towards him, which caused him to have emotional problems, and that he was later assigned to guard the person that had made sexual advances towards him.  The Board finds a VA examination is warranted to determine whether the Veteran has a psychiatric disability, to include PTSD, that is related to or had its onset in service.  

Courts have held that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).  

Additionally, the Veteran submitted a May 2012 authorization and consent to release information to the Department of Veterans Affairs (VA) for his PTSD treatment from John Steele II from July 2010 to the present.  These records should be requested on remand.

On remand, the RO should also ask the Veteran to identify any additional, pertinent medical treatment that he has received for hypertension, tinnitus, bilateral hearing loss, cold injury residuals of the bilateral feet and bilateral hands, migraines, nausea and vomiting, and PTSD.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his hypertension, tinnitus, bilateral hearing loss, cold injury residuals of the bilateral feet and hands, migraines, nausea and vomiting, and PTSD.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file, to specifically include all treatment records from VAMC Columbia South Carolina; and private treatment records from July 2010 to the present from John Steele II.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptoms of hypertension, tinnitus, bilateral hearing loss, cold injury residuals of the bilateral feet and hands, migraines, nausea and vomiting and psychiatric problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and etiology of his hypertension, tinnitus, bilateral hearing loss, cold injury residuals of the bilateral feet and hands, migraines, nausea and vomiting, and PTSD.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted. The examiner is requested to opine as to the following: 

(a) Is it at least as likely as not that hypertension is related to or had its onset in service or became manifest within one year of separation?

(b) Is it at least as likely as not that the Veteran's tinnitus is related to or had its onset during service?

(c) Is it at least as likely as not that any bilateral hearing loss is related to or had its onset during service?

(d) Is it at least as likely as not that any cold injury residuals of the bilateral feet and/or bilateral hands is related to or had its onset during service?

(e) Is it at least as likely as not that any current nausea and vomiting is related to or had its onset during service, to include his emotional trauma in service due to sexual advances from his roommate in service?

(f) Is it as least as likely as not that any current nausea and vomiting was caused or aggravated by hypertension?

(g) Is it at least as likely as not that the Veteran's headaches are related to or had their onset in service 

(h) Is it at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service, to specifically include an in-service sexual assault and/or in-service sexual harassment.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

4.  After completing any additional development deemed necessary, readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


